Citation Nr: 1343123	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-41 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

In July 2012 the Board remanded the case for additional development.  It now returns for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the right knee and bilateral hips, all secondary to his service-connected left knee disability.  For the reasons that follow, his claim must be remanded.

In its July 2012 remand, the Board directed that current VA treatment records should be obtained.  However, the most recent VA treatment records associated with the claims file are still dated October 2008.  The Veteran testified at his May 2012 hearing that he continued to receive treatment at the John Cochran VA Medical Center (VAMC).  Moreover, the 2012 VA examiner referenced an August 2011 x-ray of the left knee that is not in the claims file, indicating that there are outstanding records.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records with the file.

The July 2012 Board remand also requested a VA examination and medical opinion addressing, inter alia, whether the Veteran's right knee and bilateral hip disabilities were caused or aggravated by the Veteran's service-connected left knee disability, including any alteration in his gait produced by the left knee.  However, the resulting medical opinion did not address the aggravation question.  Therefore, the Board finds that the claim must be remanded to ensure that a sufficient VA medical opinion is obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any treatment records from the John Cochran VAMC relevant to the Veteran's right knee or bilateral hips dated from October 2008 to the present.  

2.  After completing the above steps and associating any outstanding records with the claims file, obtain a medical opinion addressing whether the Veteran's right knee and bilateral hip disabilities were caused or aggravated by his service-connected left knee disability.  To the extent possible, the Board requests that the evaluator be distinct from the 2008 and 2012 VA examiner.

The evaluator should identify the Veteran's current right knee and bilateral hip disabilities.  Then state whether it is at least as likely as not (50 percent probability or greater) that:

a)  The Veteran's right knee disability was caused, at least in part, by his service-connected left knee disability, including any alteration in his gait produced by the left knee?

b)  The Veteran's right knee disability was aggravated (permanently worsened), at least in part, by his service-connected left knee disability, including any alteration in his gait produced by the left knee?

c)  The Veteran's bilateral hip disability was caused, at least in part, by his service-connected left knee disability, including any alteration in his gait produced by the left knee? 

d)  The Veteran's bilateral hip disability was aggravated (permanently worsened), at least in part, by his service-connected left knee disability, including any alteration in his gait produced by the left knee?

The evaluator should describe all findings in detail and provide a complete rationale for all opinions offered.  If the evaluator is unable to provide the requested opinions without resort to speculation, the reasons for that should be explained, noting particularly whether it is the limits of medical knowledge that prevents providing the opinion or missing facts.  If it is missing facts, the information that is necessary to provide a non-speculative opinion should be described to the extent possible.

3.  Then, readjudicate the Veteran's claims.  If action remains adverse, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

